IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BARRY LANGAN,                              :   No. 367 WAL 2021
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
DEPARTMENT OF TRANSPORTATION,              :
BUREAU OF DRIVER LICENSING,                :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.